MIEDCase     2:21-cv-10313-BAF-RSW
    (Rev. 8/07) Notice of Correction              ECF No. 24, PageID.447 Filed 06/21/21 Page 1 of 1


                                            UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF MICHIGAN

Geico Indemnity Company,


                   Plaintiff(s),                                           Case No. 21-cv-10313

v.                                                                         Judge Bernard A. Friedman

James C. Johnson                                                           Magistrate Judge R. Steven Whalen


                   Defendant(s).
                                                          /

                                                  NOTICE OF CORRECTION

         Docket entry number       22   , filed       6/21/2021            , has been modified. The explanation for the correction

is stated below.

               The docket entry was made on the wrong case.
               The corresponding document image was missing or incomplete.
               The wrong document image was associated.
               The wrong judicial officer was listed on the case docket.
               The filer information was inaccurate or omitted from the docket text.
               The judicial officer information was inaccurate or omitted from the docket text.
               The docket text was changed to include the Partial Payment Order.
          ✔    Other: Incorrect address entered on certificate of service.



         If you need further clarification or assistance, please contact        J.M.Curry-Wms            at (313) 234-5172 .



                                                                 .,1,.,$D(66,;, CLERK OF COURT


Dated: June 21, 2021                                                s/Johnetta M. Curry-Wms
                                                                    Deputy Clerk
